Ply Gem Reports Second Quarter 2007 Results August 13, 2007, Ply Gem Holdings, Inc. (“Ply Gem” or the “Company”), a leading manufacturer of residential exterior building products in North America, today announced second quarter 2007 net sales of $390.7 million, a 35.6% increase over the $288.1 million forthe same period in 2006.For the first half of 2007, net sales were $676.0 million or 34.0% higher than the $504.4 million net sales for the first half of 2006.The results for 2007 include the operations of the Company’s subsidiaries, AWC Holding Company (“Alenco”), which was acquired by Ply Gem on February 24, 2006 and Alcoa Home Exteriors, Inc. (“AHE”), which was acquired by Ply Gem on October 31, 2006.The results for the first half of 2006 include the operations of Alenco from February 24, 2006 through the end of the second quarter but do not include the results of AHE, which we acquired on October 31, 2006.Alenco contributed $35.9 million and $66.6 million of net sales for the second quarter and first half of 2007, respectively, and $39.7 million and $53.7 million for the second quarter and first half of 2006, respectively.AHE contributed $140.3 million and $236.0 million of net sales for the second quarter and first half of 2007, respectively. Operating earnings for the second quarter of 2007 were $51.6 million compared to $34.1 million for the second quarter of 2006.For the first half of 2007, operating earnings were $56.8 million compared to $48.3 million for the first half of 2006.Alenco contributed $2.5 million and $3.9 million of operating earnings for the second quarter and first half of 2007, respectively, and $3.8 million and $4.8 million for the second quarter and first half of 2006, respectively.AHE contributed $13.9 million and $9.3 million of operating earnings for the second quarter and first half of 2007, respectively. Net income for the second quarter of 2007 was $17.3 million compared to net income of $10.9 million for the second quarter of 2006.For the first half of 2007, net income was $6.4 compared to $9.0 million for the first half of 2006.Ply Gem’s net income for the second quarter and first half of 2007 included $1.2 million and $1.4 million, respectively, of after tax impact of a foreign currency gain.Net income for the second quarter and first half of 2006 included $0.7 million of an after tax impact of a foreign currency gain.Alenco contributed $1.5 million and $2.5 million to net income for the second quarter and first half of 2007, respectively, and $2.4 million and $2.9 million to net income for the second quarter and first half of 2006, respectively.AHE contributed $8.6 million and $5.8 of net income for the second quarter and first half of 2007, respectively. Adjusted EBITDA for the second quarter of 2007 was $65.6 million compared to $41.6 million for the second quarter of 2006.For the first half of 2007, Adjusted EBITDA was $84.4 compared to $63.1 million for the first half of 2006.Alenco contributed $3.4 million and $5.8 million of Adjusted EBITDA for the second quarter and first half of 2007, respectively, and $4.7 million and $6.2 million for the second quarter and first half of 2006, respectively.AHE contributed $22.8 million and $21.3 million of Adjusted EBITDA for the second quarter and first half of 2007, respectively.Adjusted EBITDA for all periods presented excludes currency translation gains or losses. Gary E. Robinette, President and CEO, stated “We are pleased with Ply Gem’s second quarter and first half EBITDA performance in light of the challenging market conditions that existed in the single family housing and remodeling market during the first half of 2007.Our stronger than expected financial performance during the second quarter and first half of 2007 is the result of cost savings that are being realized as a result of our AHE and Alenco acquisitions integration and our expense reduction efforts that have been undertaken in all areas of our business in response to what is expected to be a prolonged downturn in the housing market.” Mr. Robinette continued, “Given the uncertainty in the housing market in the next 12 to 24 months, Ply Gem will continue to focus on improving upon our overall cost structure and gaining profitable market share. Given our highly variable cost structure, I believe Ply Gem is distinctively positioned to take advantage of our markets as they improve.” On February 24, 2006, Ply Gem Industries, Inc. acquired all of the outstanding shares of AWC Holding Company (the “Alenco Acquisition”) in accordance with a stock purchase agreement entered into among Ply Gem Industries, Inc. and Linsalata Capital Partners for aggregate consideration of approximately $120.0 million, subject to a working capital adjustment and the aggregate value of certain stock options cancelled or forfeited in connection with the Alenco Acquisition. On October 31, 2006, Ply Gem Industries, Inc. acquired all of the outstanding shares of Alcoa Home Exteriors, Inc. (AHE) in accordance with a stock purchase agreement entered into among Ply Gem Industries, Inc. and Alcoa Securities Corporation and Alcoa Inc. for aggregate consideration of approximately $305.0 million, subject to a working capital adjustment. Ply Gem Industries, Inc. is a leading manufacturer of residential exterior building products.The company sells a broad range of vinyl siding, vinyl, aluminum and wood windows, aluminum trim coil, aluminum siding and accessories, and vinyl and composite fence, railing and decking products.Ply Gem is a wholly-owned subsidiary of Ply Gem Holdings, Inc., which is controlled by affiliates of Caxton-Iseman Capital.For more information, please visit the Company’s website at www.plygem.com. Ply Gem management will host a conference call on August 13, 2007 at 11:00 a.m. EST to report second quarter results.To participate please call 866-713-8307 and use call confirmation number 98127625. Note: As used herein, the term “Ply Gem” refers to Ply Gem Holdings, Inc. and all its subsidiaries, including Ply Gem Industries, Inc., unless the context indicates otherwise. This term is used for convenience only and is not intended as a precise description of any of the separate corporations. This document and oral statements made from time to time by our representatives may contain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.These statements are based on the Company’s current plans and expectations and involve risks and uncertainties that could cause actual future activities and results of operations to be materially different from those set forth in the forward-looking statements.Important factors impacting such forward-looking statements include the availability and cost of raw materials and purchased components, the level of construction and remodeling activity, changes in general economic conditions, the rate of sales growth, and product liability claims.The Company undertakes no obligation to update publicly any forward-looking statements, whether as a result of new information, future events, or otherwise.For further information, please refer to the reports and filings of the Company with the Securities and Exchange Commission. ### PLY GEM HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the three months ended June 30, July 1, 2007 2006 (Amounts in thousands) Net Sales $ 390,695 $ 288,111 Costs and Expenses: Cost of products sold 292,896 219,251 Selling, general and administrative expense 41,897 31,835 Amortization of intangible assets 4,302 2,971 Total Costs and Expenses 339,095 254,057 Operating earnings 51,600 34,054 Foreign currency gain 1,992 1,164 Interest expense (24,680 ) (17,198 ) Investment income 245 257 Other expense (1,143 ) (441 ) Income before provision for income taxes 28,014 17,836 Provision for income taxes 10,744 6,958 Net Income $ 17,270 $ 10,878 For the six months ended June 30, July 1, 2007 2006 (Amounts in thousands) Net Sales $ 675,969 $ 504,422 Costs and Expenses: Cost of products sold 530,980 392,299 Selling, general and administrative expense 79,294 58,316 Amortization of intangible assets 8,936 5,524 Total Costs and Expenses 619,210 456,139 Operating earnings 56,759 48,283 Foreign currency gain 2,208 1,093 Interest expense (49,946 ) (32,524 ) Investment income 822 413 Other expense (1,143 ) (2,497 ) Income before income taxes and cumulative effect of accounting change 8,700 14,768 Provision for income taxes 2,294 5,720 Income before cumulative effect of accounting change 6,406 9,048 Cumulative effect of accounting change, net of income tax benefit of $57 - (86 ) Net income $ 6,406 $ 8,962 The accompanying notes are an integral part of this unaudited condensed consolidated statement of operations. 1.The accompanying unaudited condensed consolidated statements of operations of PlyGem Holdings, Inc. (the “Company”) do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the period from January 1, 2007 through June 30, 2007 are not necessarily indicative of the results that may be expected for the year ended December 31, 2007. The selected balance sheet data for the periods presented in Note 4 has been derived from the December 31, 2006 audited consolidated financial statements of Ply Gem Holdings, Inc. and the unaudited condensed consolidated financial statements of Ply Gem Holdings, Inc. as of June 30, 2007, and does not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. The Company’s fiscal quarters are based on periods ending on the last Saturday of the last week in the quarter.Therefore the financial results of certain fiscal quarters will not be exactly comparable to the prior and subsequent fiscal quarters. 2.Adjusted EBITDA means net income (loss) plus interest expense (net of investment income), provision (benefit) for income taxes, depreciation and amortization, non-cash foreign currency gain/(loss), amortization of non-cash write-off of the portion of excess purchase price from acquisitions allocated to inventories, third-party charges associated with business combination financing costs (“other expense”), restructuring and integration costs associated with acquisitions, and cumulative effect of accounting changes.Other companies may define Adjusted EBITDA differently and, as a result, our measure of Adjusted EBITDA may not be directly comparable to Adjusted EBITDA of other companies.Management believes that the presentation of Adjusted EBITDA included in this press release provides useful information to investors regarding our results of operations because it assists both investors and management in analyzing and benchmarking the performance and value of our business.Although we use Adjusted EBITDA as a financial measure to assess the performance of our business, the use of Adjusted EBITDA is limited because it does not include certain material costs, such as interest and taxes, necessary to operate our business.Adjusted EBITDA included in this press release should be considered in addition to, and not as a substitute for, net earningsin accordance with GAAP as a measure of performance in accordance with GAAP.You are cautioned not to place undue reliance on Adjusted EBITDA. The following tables set forth the summaries of net sales, Adjusted EBITDA, and reconciliation of Adjusted EBITDA to net income (loss) for Ply Gem as a whole and those portions contributed by Alenco and AHE: Ply Gem Holdings, Inc. Ply Gem Holdings, Inc. Summary of Net Sales (Amounts in thousands) (Amounts in thousands) For the three months ended For the six months ended June 30, 2007 July 1, 2006 June 30, 2007 July 1, 2006 Ply Gem Holdings, Inc.: $ 390,695 $ 288,111 $ 675,969 $ 504,422 Less: Alenco 1 (35,865 ) (39,749 ) (66,581 ) (53,659 ) AHE 2 (140,287 ) - (236,027 ) - Ply Gem Holdings, Inc. Pre-Acquisitions $ 214,543 $ 248,362 $ 373,361 $ 450,763 Summary of Adjusted EBITDA (Amounts in thousands) (Amounts in thousands) For the three months ended For the six months ended June 30, 2007 July 1, 2006 June 30, 2007 July 1, 2006 Ply Gem Holdings, Inc.: $ 65,561 $ 41,598 $ 84,403 $ 63,131 Less: Alenco 1 (3,399 ) (4,725 ) (5,762 ) (6,187 ) AHE 2 (22,842 ) - (21,276 ) - Ply Gem Holdings, Inc. Pre-Acquisitions $ 39,320 $ 36,873 $ 57,365 $ 56,944 1)Results of Alenco are included in Ply Gem's results following Ply Gem's February 24, 2006 acquisition of Alenco. 2)Results of AHE are included in Ply Gem's results following Ply Gem's October 31, 2006 acquisition of AHE. Ply Gem Holdings, Inc. (Amounts in thousands) For the three months ended June 30, 2007 July 1, 2006 Net income $ 17,270 $ 10,878 Interest expense, net 24,435 16,941 Provision for income taxes 10,744 6,958 Depreciation and amortization 12,314 7,544 Non Cash gain on currency transaction (1,992 ) (1,164 ) Restructuring/Integration Expense - AHE 1,647 - Other expense 1,143 441 Adjusted EBITDA $ 65,561 $ 41,598 Alenco AHE Alenco AHE (Amounts in thousands) (Amounts in thousands) For the three months ended For the three months ended June 30, 2007 July 1, 2006 Net income $ 1,549 $ 8,604 $ 2,404 $ - Interest expense, net (20 ) - (28 ) - Provision for income taxes 950 5,274 1,473 - Depreciation and amortization 920 7,317 876 - Non Cash charge of purchase price allocated to inventories - Restructuring/Integration Expense - AHE - 1,647 - Adjusted EBITDA $ 3,399 $ 22,842 $ 4,725 $ - Ply Gem Holdings, Inc. (Amounts in thousands) For the six months ended June 30, 2007 July 1, 2006 Net income $ 6,406 $ 8,962 Interest expense, net 49,124 32,111 Provision for income taxes 2,294 5,720 Depreciation and amortization 25,552 14,544 Non Cash gain on currency transaction (2,208 ) (1,093 ) Non Cash charge of purchase price allocated to inventories - 304 Restructuring/Integration Expense - AHE 2,092 - Other expense 1,143 2,497 Cumulative effect of accounting change - 86 Adjusted EBITDA $ 84,403 $ 63,131 Alenco AHE Alenco AHE (Amounts in thousands) (Amounts in thousands) For the six months ended For the six months ended June 30, 2007 July 1, 2006 Net income $ 2,451 $ 5,774 $ 2,930 $ - Interest expense, net (31 ) - (43 ) - Provision for income taxes 1,502 3,539 1,874 - Depreciation and amortization 1,840 9,871 1,122 - Non Cash charge of purchase price allocated to inventories - - 304 - Restructuring/Integration Expense - AHE - 2,092 - Adjusted EBITDA $ 5,762 $ 21,276 $ 6,187 $ - 3. Long-term debt amounts in the select balance sheets at June 30, 2007 and December 31, 2006 consisted of the following: June 30, 2007 December 31, 2006 (Amounts in thousands) Senior term loan facility $ 685,346 $ 688,533 Senior revolving credit facility 20,000 - Senior subordinated notes 360,208 360,231 1,065,554 1,048,764 Less current maturities 6,873 5,870 $ 1,058,681 $ 1,042,894 4. The following is a summary of selected balance sheet amounts at June 30, 2007 andDecember 31, 2006: June 30, 2007 December 31, 2006 (Amounts in thousands) Unrestricted cash and cash equivalents $ 44,265 $ 53,274 Accounts receivable, less allowances 180,764 130,795 Inventories 120,272 128,156 Prepaid expenses and other current assets 13,955 20,873 Property and equipment, net 195,689 206,837 Goodwill 821,475 811,285 Intangible assets, net 220,836 232,833 Accounts payable 98,439 95,568 Current maturities of long-term debt 6,873 5,870 Long-term debt, less current maturities 1,058,681 1,042,894 Stockholder's Equity 235,446 227,716
